IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


KAREEM STANSBURY,             : No. 72 EM 2015
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                     ORDER


PER CURIAM
      AND NOW, this 20th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.